EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (CURRENTLY AMENDED) A flexible sensor unit for embedding in a tire, the flexible sensor unit comprising: 
a plurality of individual, physically separate circuit boards; 
each circuit board including at least one electronic component, the at least one electronic component including at least one of a radio frequency identification integrated circuit, a microcontroller unit, at least one sensor, a power source and a boost converter; 
a plurality of electrically conductive flexible connecting ribbons, each connecting ribbon extending between and electrically connecting selected ones of the circuit boards, wherein the flexible connecting ribbons enable the at least one sensor 
an end ribbon being electrically connected to at least one of the circuit boards; and 
an antenna being disposed on the end ribbon, whereby the antenna transmits data from the at least one sensor, as processed by the microcontroller unit, and identification data from the radio frequency identification integrated circuit, to an external reader.

Reasons for Allowance
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “each circuit board including at least one electronic component, the at least one electronic component including at least one of a radio frequency identification integrated circuit, a microcontroller unit, at least one sensor, a power source and a boost converter; a plurality of electrically conductive flexible connecting ribbons, each connecting ribbon extending between and electrically connecting selected ones of the circuit boards, wherein the flexible connecting ribbons enable the at least one sensor to flex between the circuit boards; an end ribbon being electrically connected to at least one of the circuit boards; and an antenna being disposed on the end ribbon, whereby the antenna transmits data from the at least one sensor, as processed by the microcontroller unit, and identification data from the radio frequency identification integrated circuit, to an external reader”.

In the claimed invention, there is provided at least one electronic component on each physically separate circuit board from a plurality of physically separate circuit boards.  While the at least one electronic component is one of a radio frequency identification integrated circuit, a microcontroller unit, at least one sensor, a power source and a boost converter, the 

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.